Per. Cu/riam.

The case was disposed of in the court below upon the assumption that the representations made in January were repeated in March. The judge, in his charge to the jury, assumed that to be the fact. If he was in error the appellant should have had the correction made at the time. As this was not done the General Term was justified in regarding that as the fact. If such was the fact, then the fraud was clearly made out, for the vendees were then indebted *774beyond the amount represented, and the verdict cannot he disturbed.
Judgment affirmed.
Present: Daly, Oh. J., Bischoff and Pryor, JJ.
Judgment affirmed.